Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records alone or in combination failed to teach for independent claims 1, and 8-9, “generating [[a]] predictive suggestions  for a part of the input speech replaced with the substitution voice, the predictive suggestions contextually [[and]] corresponding to the input speech; and a suggestion output unit outputting the predictive suggestions for selection , wherein the substitution voice comprises a user-selected wildcard intended to substitute for the part of the input speech for which the predictive suggestions are generated, the user-selected wildcard causes the controller to generate the predictive suggestions from which  a replacement character string is selected, the user-selected wildcard prevents speech corresponding to the replacement character string from being overheard during the input speech, and the user-selected wildcard comprises a predetermined spoken word, phrase, or sound that is a contextually distinguishable substitute for the speech corresponding to the replacement character string.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record Ramsey (US 2007/0213983 A1) teach: (Abstract) A spell checking system includes a letter spelling engine. The letter spelling engine is configured to select a plurality of candidate letter target strings that closely match a misspelled source string. The spell checking system includes a phoneme spelling engine. The phoneme spelling engine is configured to select a plurality of candidate phoneme target strings that closely match the misspelled source string. A ranker module is configured to combine the candidate letter target strings and the candidate phoneme target strings into a combined list of candidate target strings. The ranker module is also configured to rank the list of candidate target strings to provide a list of best candidate target strings for the misspelled source string.
The prior art of record Blair et al.(US 8249873 B2) teach: (Abstract) Tonal correction of speech is provided. Received speech is analyzed and compared to a table of commonly mispronounced phrases. These phrases are mapped to the phrase likely intended by the speaker. The phrase determines to be the phrase the user likely intended can be suggested to the user. If the user approves of the suggestion, tonal correction can be applied to the speech before that speech is delivered to a recipient.
The prior art of record Hartley et al. (US 2002/0184035 A1) teach: (Abstract) A voice spelling method. A voice spelling method can include the steps of: in an audio-only interface, receiving a plurality of audio signals representative of spoken characters, the plurality of spoken characters specifying a string; and, through the audio-only interface, providing audible feedback in between each received spoken character. Additionally, the method can include the steps of: through the audio-only interface, audibly playing back each spoken character; accepting a voice selection of one of the played back characters, the selection denoting a disputed character; identifying a replacement character; and, replacing the disputed character with the identified replacement character in the specified string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656